RENDERED: AUGUST 24, 2017
                                                         TO BE PUBLISHED

               ~upr:ettt:e drnurf nf !i:ertfurku
                              2016-SC-000411-D(}



KENTUCKY UNEMPLOYMENT INSURANCE                                      APPELLANT
COMMISSION


                   ON REVIEW FROM COURT OF APPEALS
V.                      CASE NO. 2014-CA-001023
                JEFFERSON CIRCUIT COURT NO. 14-CI-000854


NORMAN WILSON AND                                                    APPELLEES
UNIVERSAL LINEN, LLC



              OPINION OF THE COURT BY JUSTICE VENTERS

                                  REVERSING

      The Kentucky Unemployment Insurance Commission (KUIC) appeals

from a decision of the Court of Appeals which concluded that Appellee Norman

Wilson had substantially complied with the verification requirement of KRS

341.450(1) when he filed a complaint in the Jefferson Circuit Court seeking

judicial review of an adverse decision of KUIC. The Jefferson Circuit Court

dismissed Wilson's complaint based upon the decision of this Court in Taylor v.

Kentucky Unemployment Insurance Commission, 382 S.W.3d 826 (Ky. 2012).

The Court of Appeals reversed the circuit court, citing the substantial

compliance doctrine implicit in Shamrock Coal Co. v. Taylor, 697 S.W.2d 952
 (Ky. App. 1985). We granted discretionary review to examine the continuing

viability of Shamrock in light of our decision in Taylor.I


                  I. FACTUAL AND PROCEDURAL BACKGROUND

       After losing his job, Wilson applied for unemployment compensation.

When he received an unfavorable ruling from the Kl1IC, he exercised his

statutoxy right of judicial review by filing a complaint in Jefferson Circuit Court

pursuant to KRS 341.450(1). As relevant to our review, KRS 341.450(1)

provides that a party aggrieved by a final decision of the KUIC may obtain

judicial review of that decision "by filing a complaint against the commission in

the [circuit court of the appropriate county] . . . . The complaint . .. shall be

verified by the plaintiff or his attorney." (Emphasis added.)

       Wilson's attorney signed the complaint and Wilson signed an attached

"verification" page which stated: "I, Norman Wilson, have read in its entirety

the foregoing plea[ding], and to the best of my knowledge the information

contained therein is truthful and accurate." Neither Wilson's signature, nor

the signature of his attorney, was notarized or otherwise subscribed under oath

before an officer authorized to administer oaths.



     1 This case squarely presents the question that evaded review in Spears v.
Goodwine, 490 S.W:3d 347,352 (Ky. 2016). Spears came to this Court as an appeal of
a writ of prohibition granted by the Court of Appeals. The underlying case presented
the question of whether substantial compliance would intervene to save an unverified
complaint for judicial review of a decision of a public retirement fund board. We
resolved the issue purely upon conventional writ analysis and did not address the
underlying issue of substantial compliance.                     ·




                                         2
       Citing Taylor, the circuit court concluded that Wilson's complaint lacked

the verification expressly required by KRS 341.450(1). Accordingly, the circuit

court dismissed the action, reasoning that the unverified complaint failed to

vest that court with the authority to adjudicate the case. On appeal, however,

the Court of Appeals found Shamrock to be a more fitting precedent. Shamrock

holds that a complaint which exhibits •a clear attempt at verification" is

sufficiently compliant with KRS 341.450(1) to authorize judicial review. 697

S.W.2d at 953. Thus, the Court of Appeals reversed the trial court's decision

and reinstated Wilson's claim.


                                       II. ANALYSIS

       In Taylor, we reaffirmed the "firmly rooted concept of law in this state

that the courts have no jurisdiction over an appeal from an administrative

agency action unless every statutory precondition is satisfied." 382 S.W.3d at

831.2 As a general rule, "[t]here is no appeal to the courts from an action of an

administrative agency as a matter of right. When grace to appeal is granted by

statute, a strict compliance with its terms is required." Board of Adjustments of

City of Richmond v. Flood, 581 S.W.2d 1, 2 (Ky. 1978) (citations omitted).

Statutory preconditions for vesting courts with the authority to engage in

judicial review cannot be satisfied by substantial compliance. See City of


       2 We acknowledge that the use of the word "jurisdiction" in this context is
confusing. We clarified in Spears that "[t]he deficiency [of an unverified complaint
seeking judicial review of an administrative order] has no effect on the.circuit court's
subject matter jurisdiction. 490 S.W.3d at 352. However, such deficiency leaves the
"court withoutjurisdiction of the particular case." Id. (citation omitted).


                                            3
Devondale v. Stallings, 795 S.W.2d 954,957 (Ky. 1990) ("It is only [when

defects are nonjurisdictional in nature] that a discussion of substantial

compliance ... is appropriate."). Consequently, at least with respect to the

jurisdictional requirements for invoking judicial review of an administrative

agency ruling, we have no substantial compliance exception to a statute which

grants the right to appeal. See Kentucky Unemployment Insurance Commission

v. Carter, 689 S.W.2d 360, 361-362 (Ky. 1985).

         We also noted in Taylor a significant line of cases holding that the

verification requirement ofKRS 341:450(1) requires strict compliance, and

that the attorney's signature alone on the petition could not be regarded as

satisfying the statutory requirement for verification.

         We believe [Monyhan, 3 Pickhart,4 Fisher,s and Carter,6relied upon
         by Fishe,j accurately state the rule in the case before us, and thus
         we hold that a properly verified complaint is required to invoke
         circuit courtjurisdiction under KRS 341.450(1), and, further, that
         a CR 11 signature by the claimant's attorney is insufficient to
         comply with the verification requirements of the statute.

382 S.W.3d at 830.

         The Court of Appeals' decision in Shamrock is plainly at odds with the

principle of strict compliance. Shamrock, perhaps artfully, evades the foregoing



         3   Monyhan v. Kentucky Unemployment Insurance Commission, 709 S.W.2d 837
(Ky. App. 1986).

         4   Pickhart v. U.S. Post Office, 664 S.W.2d 939 (Ky. App. 1983).

         s   Fi.sher v. Kentucky.Unemployment Insurance Commission, 880 S.W.2d.891 (Ky.
App. 1994).

         6   Kentucky Unemployment Insurance·commission v. Carter, 689 S.W.2d 360 (Ky.
1985).
                                                4
principles by avoiding the term "substantial compliance." Instead, it holds that

the defective complaint was in "sufficient compliance" with KRS 341.450(1)

because it exhibited "a clear attempt at verification." 697 S.W.2d at 953.

Shamrock states that the pleading in question contained "no more than a

technical defect" and reaches the curious conclusion that the complaint was

"verified, though not under oath." Id.

      By definition, "verification" occurs only when the signatory is "under

oath." A statement not made under oath cannot be a "verified statement." As

we said in Taylor, citing Black's Law Dictionary and 3 Am. Jur. 2d Affidavits §

8, "verification" means "a formal declaration made in the presence of an

authorized officer, such as a notary public, by which one swears to the truth of

the statements in the document." 382 S.W.3d at 834.

      For whatever reason, the legislature determined that a complaint filed to

obtain judicial review of a KUIC decision "shall be verified by the plaintiff or his

attorney." (Emphasis added.) A fundamental rule of statutory construction

commands that "effect must be given, if possibleo;, to every word, clause, and

sentence ofa statute." Hampton v. Commonwealth, 78 S.W.2d 748,750 (Ky.

1934) (citations omitted). The judiciary is constrained to "giv[e] th.e words their

plain and ordinary meaning," and to "[deduce] the intent of the Legislature ...

from the language it used, when it is plain and unambiguous." Pearce v.

University of Louisville, 448 S.W.3d 746, 749 (Ky. 2014) (citations omitted). We

cannot disregard the words of the statute simply because we think the




                                         5
resulting application is harsh or we think the statute would be better without

them.

        In context with the rest of the statute, the meaning of "verified" is plain

and unambiguous; we must give effect to that word. Evezy pleading filed in the

courts must be "signed" by the party's attorney, or by the party himself if he

has no attorney. CR 11. To construe the verification requirement of KRS

341.450(1) as being satisfied by the unsworn signature of a party or his

attorney is tantamount to simply reading the word "verified" out of the statute.

Shamrock's conclusion that a signed but unsworn petition was "a clear attempt

at verification" and thus in "sufficient compliance" with KRS 341.450(1) is

untenable.

        In Taylor, we noted that unlike the claimant in Shamrock, the claimant in

Taylor had made "no effort at verification at all" and did not even attain the

measure of "sufficient compliance" tolerated by the court in Shamrock. "If

Shamrock Coal is our guide for substantial compliance, Taylor falls short of

that mark." 382 S.W:3d at 833. By side-stepping the question of Shamrock's

continuing viability, we left the door open for its application by the Court of

Appeals in this case. Consequently, the Court of Appeals concluded that the

unsworn signature on the verification page of Wilson's complaint qualified as

the kind of "clear attempt at verification" tolerated under Shamrock's concept of

"sufficient compliance." Taylor distinguished, but did not overrule, Shamrock.

We correct that omission now. Shamrock was wrongly decided and is hereby

ovt;rruled. A complaint subscribed with an unsworn signature lacking

                                         6
attestation before a notary or another officer authorized to administer oaths is

merely a signed pleading sufficient for CR 11; but, it is not a verified complaint

as required by KRS 341.450(1).

      Turning back now to the particular facts of the case before us, the only

question remaining is whether Wilson's signed, but unsworn, declaration of the

truthfulness of the complaint complies with KRS 341.450(l)'s verification

requirement. Taylor resolved that a complaint certified by the attorney does

not meet the statutory qualification of being "verified." We distinguished

"certification" and "verification" in Taylor. "Verification" is "a formal declaration

made in the presence of an authorized officer, such as a notary public, by

which one swears to the truth of the statements in the document' but

"[c]ertification ii;; one's personal affirmation of belief in the truthfulness of what

is stated in the document." 382 S.W.3d at 834.

      The critical distinction between certification and verification is the latter's

required formality of being under oath and attestation by a third party, the

notary or other official. Wilson contends that he complied with the

requirements ofKRS 341.450 because his pleading is styled as a "Verified

Complaint," it is signed by his attorney, who is an officer of the court, and

unlike the complainant in ,Taylor, included
                                        . a . declaration ,that, to the best of his
knowledge, the information in the complaint-is truthful. He reminds us that

his signature (though unsworn) was his formal declaration made in the

presence of his attorney, an officer of the court. We do not question the

veracity of Wilson or his attorney.

                                          7
       The Rules of Civil Procedure promulgated by this Court do not generally

 require that a pleading be verified; we are accustomed to merely a certification

 of the pleading. But we have long acknowledged that since there is no basic

 right of appeal to the courts from an action of an administrative agency, the

 General Assembly may prescribe the preconditions under which such an

 appeal must be perfected. Flood, 581 S.W.2d 1. Consequently, given the

 absence of an authorized officer's statement attesting that Wilson, or his

 attorney, swore under oath to the allegations of the complaint, we cannot

 regard it as "verified" within the meaning of KRS 341.450(1).


                                . III, CONCLUSION
       Having overruled Shamrock and determined that the complaint filed

herein fails to satisfy the verification requirement of KRS 341.450(1), we

reverse the opinion of the Court of Appeals and reinstate the judgment of the

Jefferson Circuit Court.

      All sitting. Minton, C.J.; Hughes, Keller, and VanMeter, JJ., concur.

· Wright, J., dissents by separate opinion in which Cunningham, J., join

      WRIGHT, J., DISSENTING: I respectfully- dissent, as I believe Wilson's

substantial compliance with the requirements was sufficient to satisfy the

statutory mandates. Specifically, Wilson signed an attached verification page

stating that he "read in its entirety the foregoing plea[ding], and to the best of

[his] knowledge the information contained therein is truthful and accurate." All

that was absent was the signature of a notary. This oversight could have been



                                         8
easily rectified and the merits could have then been properly addressed with no

prejudice to the opposing party.

      In Taylor v. Kentucky Unemployment Ins. Comm'n, 382 S.W.3d 826, 833

(Ky. 2012), there was·"no effort of verification at all." Therefore, this Court

distinguished Shamrock Coal Co., Inc. v. Taylor, 697 S.W.2d 952 (Ky. App.

1985) wherein the Court of Appeals had held "a clear attempt at verification is

sufficient." I would not overturn Sha.mi;-ock and would, instead, reaffirm its

holding. Though his signature was not notarized, Wilson made a clear attempt

at verification which substantially complied with the statutory requirements.

      This is a classic case of form over substance and it does not serve the

administration of justice. Keeping in mind that we are a Court of Justice, it is

better for us to resolve the issue on its merits rather than tossing it out

because the motion was not verified. Therefore, I would affirm the Court of

Appeals and send the matter back to the Jefferson Circuit Court, which should

then address the merits of Wilson's claim. Otherwise, the result is simply

unjust. The legal arena should not be a large-scale game of "gotcha" where

people win or lose based on technicalities.

      Cunningham, J., joins.




                                        9
COUNSEL FOR APPELLANT:

Maria T. Russell
Patrick Byron Shirley                    .
Education and Workforce Development Cabinet
Office of Legal and Legislative Services

COUNSEL FOR APPELLEE NORMAN WILSON:

Fernando Valdizan
Alex White

617 Baxter Avenue
Louisville, KY 40204

COUNSEL FOR APPELLEE UNIVERSAL LINEN, LLC:

Gavin Weinrich
Smith Greenberg & Perkins, PLLC




                                  10